            Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

LONE STAR GUN RIGHTS, JUSTIN                    §
DELOSH, & JASON DAVIS,                          §
                Plaintiffs,                     §
                                                §          Civil Action No. 1:19-cv-00521-LY
vs.                                             §
                                                §
REPRESENTATIVE DENNIS BONNEN,                   §
               Defendant.                       §

                DEFENDANT DENNIS BONNEN'S MOTION TO DISMISS

       NOW COMES Defendant Representative Dennis Bonnen ("Rep. Bonnen"), and files this

Motion to Dismiss under Rule 12(b)(6), and respectfully states and alleges as follows.

                                      INTRODUCTION

       1.       The Facebook page at issue in this case is Rep. Bonnen's personal campaign

Facebook page. It is not administered or controlled by the State of Texas, the Texas House of

Representatives, or the Office of the Speaker of the House of Representatives. It is administered

and controlled by Rep. Bonnen's campaign for the purposes of campaigning for office.           A

private entity, such as an individual, a company, or a political candidate cannot be compelled to

sponsor and promote the free speech rights of other people, nor is an individual's failure to

sponsor or promote the free speech rights of other people an infringement of a constitutional

right. While the United States Constitution protects everyone's right to free speech, it protects

this right from interference by the government and by the government alone. See U.S. CONST.,

Amend. I ("Congress shall make no law ... abridging the freedom of speech."). Rep. Bonnen

cannot be compelled to sponsor all speech-even that of political opponents and persons who

wish to post offensive and uncivil comments--on his personal campaign Facebook page. The

United States Constitution does not require this. Rep. Bonnen is free to control and use his
             Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 2 of 11



Facebook page as a means of his free expression, and Plaintiffs are free to control and use their

own Facebook pages as a means of their free expression. Plaintiffs cannot be required to sponsor

Rep. Bonnen's views, and Rep. Bonnen cannot be required to sponsor Plaintiffs' views.

Plaintiffs' claims in this lawsuit must be dismissed, therefore, because Rep. Bonnen has no

obligation to allow any particular person to post or comment on his personal campaign Facebook

page. Just like any other individual in the world, Rep. Bonnen is entitled to control who posts on

his Facebook page, and whether any particular post remains on his Facebook page. This is part

of the essential nature of a personal page on a social media website. Simply because Rep.

Bonnen is also the Speaker of the Texas House of Representatives does not mean that he acts in

his official governmental capacity with respect to every action he takes and every presence he

undertakes on a social media website such as Facebook. Rep. Bonnen's control of his personal

campaign Facebook page does not and cannot implicate the First Amendment rights of any other

person as a matter of law.

                                      FACTUAL BACKGROUND
        2.       The Facebook webpage in question is Rep. Bonnen's personal campaign

webpage. It is not a governmental website. It is not a Texas House of Representatives website.

It is not a Speaker of the Texas House of Representatives website. Rep. Bonnen's Facebook

webpage is a personal campaign website for Rep. Bonnen. The Facebook page is not sponsored

by the State of Texas, it is not controlled by the State of Texas, it is not administered by the State

of Texas, and the content of the page is not regulated by the State of Texas or any other

governmental body.

        3.       Plaintiffs attach to their Complaint multiple pages of snapshots from the "wall" of

Rep. Bonnen's Facebook webpage. Tellingly, however, Plaintiffs omit the most pertinent part of

this Facebook webpage-the "About" tab, which identifies the exact nature of this Facebook

Defendant Representative Dennis Bonnen 's Rule l 2(b)(6) Motion to Dismiss                      Page 2
             Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 3 of 11



webpage. One can spot the existence of this "About" tab in Plaintiffs' attached snapshots, but

Plaintiffs have carefully omitted from their pleading the actual contents of the "About" tab. This

is because the "About" tab's contents confirm that Rep. Bonnen's Facebook webpage is not a

governmental website.

        4.       The "About" tab is attached as Exhibit A to this Motion. It is appropriate to take

judicial notice of the contents of a public website. See Swindol v. Aurora Flight Scis. Corp.,

805 F.3d 516, 519 (5th Cir. 2015). Moreover, on a Rule 12(b)(6) motion, the trial court should

consider any document incorporated into the plaintiffs' complaint by reference. See Tellabs, Inc.

v. Makar Issues & Rights, Ltd., 551 U.S. 308, 322 (2008). In this case, Plaintiffs base their

pleaded claims on the contents of Rep. Bonnen's Facebook webpage, and thus its undisputed

contents may be considered on this Motion. See Dkt. 1 ifif 21, 26.

        5.       First, on the Facebook webpage's "About" tab, the "Page Info" subject line

contains a birthdate of"March 3, 1972." See Ex. A. This is not the birthdate of Texas, nor of the

Texas House of Representatives. It is the personal birthdate of Rep. Bonnen.

        6.       Second, the "Contact Info" subject line contains contact information of

"info@dennisbonnen.com" and "http://www.dennisbonnen.com."                  See id.   These are not

governmental emails or websites. These are Rep. Bonnen's personal email address and personal

website. 1

        7.       Third, the "More Info" subject heading provides a "Hometown" of "Angleton,

Texas." This is not the birthplace of Texas. This is the hometown of Rep. Bonnen. Under the

same subject heading, there is an "About" section, which states as follows:



    In contrast, Rep. Bonn en's governmental website is https://house.texas.gov/members/member-
page/?district=25, the Speaker of the House's website is https://house.texas.gov/members/speaker/, and
Rep. Bonnen's governmental email address is dennis.bonnen@house.texas.gov.

Defendant Representative Dennis Bonnen 's Rule 12(b)(6) Motion to Dismiss                       Page 3
          Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 4 of 11



        Welcome to my personal campaign page! I am a small businessman from
        Angleton, Texas and currently reside with my wife and children in Lake Jackson.
        I am honored to serve the State of Texas as Speaker of the House and State
        Representative for District 25.

Id. (emphasis added). Next, there is a "Biography" section, which sets forth additional personal

information about Rep. Bonnen, and not historical information about any aspect of Texas

government:

        On January 8, 2019, I was unanimously elected by my House colleagues to serve
        as the Speaker of the Texas House of Representatives. First elected to the
        Legislature in 1996, I have represented the 25th Legislative District -- which
        encompasses southern Brazoria County and all of Matagorda County -- for over
        20 years.

        Prior to my election as Speaker of the House, I served as Speaker Pro Tempore
        under former Speaker Joe Straus, as Chairman of the House Ways and Means
        Committee, and as a member of the House Culture, Recreation & Tourism
        Committee.

        At home in Brazoria County, I serve as the honorary chairman of Brazosport
        College's "Count on Us" campaign. I am on the Board of Directors for Junior
        Achievement, and I am an honorary member of the Brazoria and Matagorda
        County Cavalries. I am an active supporter of the Brazoria County Fair, B.I.G.
        Love Cancer Care Services, Boy Scouts of America, Demi' s Difference, and
        Anchor Dads. I am also a member of the Angleton, Brazosport, Sweeny, West
        Columbia, Brazoria, Bay City, Matagorda, Palacios, and Sargent Chambers of
        Commerce.

        I am a graduate of Angleton High School and graduated cum laude from
        St. Edward's University in Austin with a B.A. in Political Science. I am humbled
        to have been honored by St. Edward's with their Alumni Achievement Award in
        2001 and by Angleton ISD with induction into the Distinguished Alumni Hall of
        Fame in 2013.

        In addition to my legislative duties, I am the CEO and Chairman of the Board of
        Heritage Bank. The Houston Business Journal honored me in 2009 with one of
        the inaugural "40 Under 40" awards, which recognizes young business leaders
        who show dynamic leadership in their community.

        My family, including my wife Kim and our two boys, make our home in Lake
        Jackson.




Defendant Representative Dennis Bonnen 's Rule l 2(b)(6) Motion to Dismiss                 Page4
               Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 5 of 11



Id. 2 Lastly, there is a "Political views" section, which states "Conservative," and a "Gender"

section, which states "Male." See id. Again, this is personal information, not governmental

information.

          8.       Plaintiffs' 42 U.S.C. § 1983 claims-and ancillary claims for declaratory relief

under 28 U.S.C. § 2201-are based entirely on Plaintiffs' allegation that they have some

constitutional right to post public comments or public expressions of approval or disapproval on

Rep. Bonnen 's personal campaign Facebook webpage.                     See Dkt. 1    ifif 28-51.   Plaintiffs

acknowledge that they remain able to communicate to Rep. Bonnen (i.e., via email), see id.              if 38,
that they remain able to view communications from Rep. Bonnen on Facebook, see id.                 if 3 7, and
that they remain able to say whatever they want on their own Facebook webpage that is equally

publicly viewable, see id.    if 29. Plaintiffs' complaint is that they want Rep. Bonnen to be forced
to provide a platform on his own personal campaign website for Plaintiffs' desired messaging.

See id.   if 51.
          9.       To better understand the implications of such an alleged constitutional right, in

the context of a personal campaign website, it is helpful to consider a sampling of Plaintiffs'

comments that resulted in such comments being hidden and/or banned from Rep. Bonnen' s

campaign page. Plaintiffs insist in their Complaint that their Facebook activity was not "profane,

indecent, insulting, harassing, offensive, or threatening."            See id.   ifif 33 , 38. Here are two
examples of posts that Plaintiffs claim they have a constitutional right to have displayed on, and

have sponsored by, Rep. Bonnen' s personal campaign page:




2
   The repeated use of the first-person pronouns "I," "me," and "my" demonstrates this is a personal
webpage. Were this a website sponsored by the Texas government, one would expect Rep. Bonnen to be
referred to in the third person.

Defendant Representative Dennis Bonnen 's Rule l 2(b)(6) Motion to Dismiss                             Page 5
           Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 6 of 11



              •   "Dennis Bonnen you deserve cancer"

              •   "You lying bastered. You're no more for guns then chuck Schumer is.
                  Craw back in your hole and die."

According to Plaintiffs' lawsuit, the Texas electorate has a federal constitutional "right to view"

those comments on Rep. Bonnen's personal campaign page.

                                               ARGUMENT

        10.       Plaintiffs' Complaint must be dismissed because Plaintiffs' claims fail to pass the

threshold test under the First Amendment. The Facebook webpage on which Plaintiffs desire to

engage in "free speech" is not sponsored by a state actor.

        11.       Facebook itself is not a governmental actor, but is a private entity. It follows that

Plaintiffs have no general right to engage in speech on Facebook in general.

        "The First Amendment prohibits Congress and other government entities and
        actors from 'abridging the freedom of speech."' Mata! v. Tam, 137 S. Ct. 1744,
        1757, 198 L. Ed. 2d 366 (2017) (quoting Pleasant Grove City, Utah v. Summum,
        555 U.S. 460, 467, 129 S. Ct. 1125, 172 L. Ed. 2d 853 (2009)). Although the
        Court recognized in Packingham v. North Carolina, 137 S. Ct. 1730, 198 L. Ed.
        2d 273, that social media sites like FaceBook and Twitter have become the
        equivalent of a public forum for sharing ideas and commentary, the Court did not
        declare a cause of action against a private entity such as FaceBook for a violation
        of the free speech rights protected by the First Amendment. . . . Because the First
        Amendment governs only governmental restrictions on speech, Nyabwa has not
        stated a cause of action against FaceBook.

Nyabwa v. FaceBook, No. 2:17-CV-24, 2018 U.S. Dist. LEXIS 13981 , at *2 (S.D. Tex. Jan. 26,

2018); see also Prager Univ. v. Google LLC, No. 17-CV-06064-LHK, 2018 U.S. Dist. LEXIS

51000, at *26-27 (N.D. Cal. Mar. 26, 2018) (dismissing First Amendment claim against Google

based on its alleged restrictions on YouTube videos). Thus, to state a First Amendment claim

based on exclusion of speech from Rep. Bonnen's Facebook webpage, Plaintiffs must rely on

Rep. Bonnen acting in a governmental capacity, as opposed to a private or individual capacity, in

sponsoring such Facebook webpage.             Rep. Bonnen has not done so.      He has acted in his


Defendant Representative Dennis Bonnen 's Rule 12(b)(6) Motion to Dismiss                        Page 6
          Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 7 of 11



individual capacity as a candidate for office sponsoring a campaign page.            Nothing on his

Facebook page indicates otherwise.            Plaintiffs can point to nothing that demonstrates Rep.

Bonnen's personal campaign Facebook page is sponsored by or controlled by the government of

the State of Texas.

        12.      To state a claim under § 1983, the plaintiffs must allege that the person who has

deprived them of a federal right "acted under color of state law." Gomez v. Toledo, 446 U.S.

635, 640 (1980). "This requirement that action be under color of state law is as essential as it is

rigorous; a person does not act under color of state law solely by virtue of her relationship to the

state, but depending on her function-i. e., the nature of her challenged conduct." Doe v. Rains

County Indep. Sch. Dist., 66 F.3d 1402, 1411 (5th Cir. 1995). It is not enough, in other words,

that Rep. Bonnen is a state Representative or that he is Speaker of the House. The Facebook

page at issue must be a governmental page, not personal.

        13.      A personal campaign webpage constitutes private activity.        In Fehrenbach v.

Zeldin, No. CV-17-5282, 2019 U.S. Dist. LEXIS 20290 (E.D.N.Y. Feb. 6, 2019), rec. adopted,

2019 U.S. Dist. LEXIS 48243 (E.D.N.Y. Mar. 21, 2019), the plaintiff pleaded that the deletion of

his comments from Congressman Lee Zeldin's campaign Facebook page violated the plaintiffs

First Amendment rights. See id. at *1-2. The court recognized that a First Amendment claim

must be "facially plausible" to survive a motion to dismiss. See id. at * 11. The court then

dismissed the plaintiffs claim regarding the alleged deletion of his comments, based on the

following straightforward analysis:

        When he was running for office, Zeldin's campaign organization also maintained
        a campaign Facebook page. Unlike the official Facebook page, Congressman
        Zeldin' s campaign page is not supported by official government resources.




Defendant Representative Dennis Bonnen 's Rule l 2(b)(6) Motion to Dismiss                    Page 7
          Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 8 of 11



        [T]here is a difference between Congressman Zeldin's two Facebook pages. As
        discussed in the body of this report, the difference is significant because the
        alleged modification to the Congressman's campaign page constitutes private
        action and, thus, lacks the "state action" necessary to support a First Amendment
        claim.



        In this case, Fehrenbach cannot prevail on his First Amendment claim. . . .
        Fehrenbach's January posting was made to Congressman Zeldin's campaign page,
        and thus, the conduct surrounding the alleged removal of the January 6 post
        amounts to private action.

Id. at *2-3, 6, 12.     The same straightforward analysis applies here, and is case-dispositive.

Plaintiffs' claims should be dismissed with prejudice.

        14.     Surely a citizen has no right to speak on the front lawn of an officeholder's

private residence or publish statements on the officeholder's garage door simply because that

officeholder has been elected to a public office.           This would not change if such individual

proactively allowed others to enter his property, or to post certain political signs on his personal

property. Likewise, a citizen surely has no right to post signs or posters on the exterior or

interior of an individual's physical campaign office. This would not change if such individual

was the incumbent, or if such individual proactively allowed others to post messages within his

personal campaign office.        These are consequences of the distinction between an elected

official's governmental and individual capacities.

        15.     Indeed, just as Plaintiffs are generally free to post their preferred messaging on

their own Facebook page, any other user is generally free to decline to post Plaintiffs' preferred

messaging on his Facebook page. No individual is required to allow his private property to be

used as a "mobile billboard" for another individual's ideological message.            See Wooley v.

Maynard, 430 U.S. 705, 714-15 (1977). Individuals have no obligation to subsidize a private

message with which they disagree. See Johanns v. Livestock Mktg. Ass 'n, 544 U.S. 550, 557


Defendant Representative Dennis Bonnen's Rule 12(b)(6) Motion to Dismiss                      Page 8
          Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 9 of 11



(2005). Once the Court concludes that Rep. Bonnen's personal campaign Facebook page is not a

governmental website, Plaintiffs' claims that they have a right to have their views posted and

viewable on that webpage must be dismissed.

        16.      In contrast, under Plaintiffs' legal reasoning, Rep. Bonnen' s political opponent

could post on Rep. Bonnen' s website hundreds of comments in support of such opponent, and

antagonistic to Rep. Bonnen, and yet Rep. Bonnen would be forced to accommodate those

comments on his personal campaign page which exists to promote Rep. Bonnen' s candidacy.

Additionally, under Plaintiffs' reasoning, Rep. Bonnen could not take down his opponent's

political advertisements from Rep. Bonnen's own campaign office. This is not the law. For

instance, in Federer v. Gephardt, 363 F.3d 754 (8th Cir. 2004), the grant of a motion to dismiss

was affirmed against First Amendment claims asserted by the Republican challenger to the

incumbent Democrat Congressman, because the incumbent's complained-of actions were taken

"as a political candidate and private person." See id. at 759-60. "[A] defendant's government

employment does not make the defendant a governmental actor for all purposes." Id. at 759.

        17.      All of the First Amendment cases cited in Plaintiffs' Complaint challenge actions

taken by a governmental actor, and expressly not in a personal or individual capacity nor in a

political-candidate capacity. See Boy Scouts of Am. v. Dale, 530 U.S. 640 (2000) (enforcement

of state statute); Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S. 819 (1995) (act

of public university); R.A. V. v. City of St. Paul, 505 U.S. 377 (1992) (enforcement of city

ordinance); Roberts v. US. Jaycees, 468 U.S. 609 (1984) (enforcement of state statute);

Kleindienst v. Mandel, 408 U.S. 753 (1972) (act of Immigration and Naturalization Service);

Scales v. United States, 367 U.S. 203 (1961) (enforcement of federal statute); Knzght First

Amend. Inst. At Columbia Univ. v. Trump, 302 F. Supp. 3d 541, 552, 567 (S.D.N.Y. 2018)



Defendant Representative Dennis Bonnen 's Rule 12(b)(6) Motion to Dismiss                   Page 9
           Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 10 of 11



(operation of Twitter account by the "White House Social Media Director," which webpage was

presented "as being a presidential account as opposed to a personal account"). 3

          18.     Because Rep. Bonnen's Facebook webpage is a personal campaign page,

Rep. Bonnen cannot be said to be a "state actor" in making editorial decisions regarding the

contents of that webpage, which is, by definition, a page designed to promote Rep. Bonnen

individually as a candidate for office. Consequently, there is no need to proceed to determine

whether a Facebook page constitutes a public forum, a designated public forum, a limited public

forum, or a private forum. There is also no need to proceed to determine whether "hiding" a

comment could constitute an infringement of free speech. There is also no need to proceed to

determine whether the alleged hiding or banning of Plaintiffs' comments constitutes viewpoint-

based discrimination versus a permissible content-based restriction on inappropriate speech. As

a threshold legal matter, Plaintiffs have no right of free speech to post on Rep. Bonnen's

"personal campaign" Facebook webpage at all. Rep. Bonnen' s content decisions with respect to

his personal campaign Facebook page cannot infringe any other person's constitutional free

speech rights as a matter of law.            Dismissal of Plaintiffs' claims under Rule 12(b)(6) is

appropriate.

          WHEREFORE, Defendant Representative Dennis Bonnen respectfully prays that the

Court grant this Motion to Dismiss, dismiss Plaintiffs Lone Star Gun Rights, Justin Delosh, and

Jason Davis's claims with prejudice, and for all other and further legal and/or equitable relief to

which Defendant Representative Dennis Bonnen is justly entitled.




3
    Moreover, the Trump decision is currently being appealed to the Second Circuit.

Defendant Representative Dennis Bonnen 's Rule l 2(b)(6) Motion to Dismiss                  Page 10
          Case 1:19-cv-00521-LY Document 5 Filed 06/05/19 Page 11 of 11



                                                    Respectfully submitted,



                                                    By:
                                                          4~1~ro~ ~
                                                            State Bar No. 20685700
                                                            Ryan D. V. Greene
                                                            State Bar No. 24012730
                                                            TERRILL & WALDROP
                                                            810 W. 10th Street
                                                            Austin, Texas 78701
                                                            (512) 474-9100
                                                            (512) 474-9888 (fax)
                                                            awaldrop@terrillwaldrop.com
                                                            rgreene@terrill waldrop. com

                                                    ATTORNEYS FOR
                                                    REPRESENTATIVE DENNIS BONNEN




                                     CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, Defendant Representative Dennis Bonnen's Motion
to Dismiss was electronically filed with the Clerk of the Court using the CM/ECF system and
served on all attorneys of record via the CM/ECF system and/or via electronic mail.

Millie L. Thompson
THE LAW OFFICE OF MILLIE L. THOMPSON
1411 West Ave., Ste. 100
Austin, Texas 78701


                                                             J a~ UJbfv
                                                            G. Alan Waldrop




Defendant Representative Dennis Bonnen 's Rule I 2(b)(6) Motion to Dismiss                 Page 11
